Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 12, and 15, the closest found prior art does not teach separately or in combination the claimed subject matter of a first pressure sensor and a first temperature sensor situated in the intake manifold; a lambda sensor sensing an oxygen content of an exhaust gas in an exhaust gas flow conveyance between the output of the exhaust manifold and an exhaust output of the device, and having an output of a laggy signal with an indication of the sensed oxygen content; and a processor having an input connected to the first pressure sensor and to the output of the lambda sensor, and having an output connected to the second input of the EGR valve; where the processor is configured to determine a calculated EGR valve mass flow rate using a first pressure sensed by the first pressure sensor, a first temperature sensed by the first temperature sensor, estimated properties of the EGR valve, estimated properties of the turbine, and properties of a gas exchange process of the cylinders; the processor is configured to calculate an estimated fresh air mass flow rate to the intake manifold from the EGR valve mass flow rate using at least a mass conservation law; and the processor uses the calculated EGR valve mass flow rate to control the EGR valve by issuing a signal from the output of the processor to the second input of the EGR valve.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        8/18/2021